Citation Nr: 9918224	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-36 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to ionizing 
radiation.  



REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from July 1947 to June 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The case was previously before the Board in August 1997, when 
it was remanded for medical records and radiation exposure 
information.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran died in March 1995, at age 64.  The cause of 
death was carcinoma of the lung with emphysema as a 
significant cause contributing to death.  

3.  There is no evidence that the veteran was in the area of 
Hiroshima or Nagasaki, performing or supporting military 
occupation functions during the period ending July 1, 1946.  

4.  There is no evidence that the veteran participated in 
atmospheric testing of nuclear weapons.  

5.  The veteran did not have any "radiation risk activity."  

6.  The fatal carcinoma of the lung with emphysema are not 
diseases specific to radiation exposed veterans.  

7.  There is no evidence connecting the fatal carcinoma of 
the lung and emphysema to any disease or injury during 
service.  

8.  There is no evidence that the fatal carcinoma was 
manifested to a degree of 10 percent or more within the first 
post-service year.  

9.  There is no evidence of an etiologic connection between 
the disabilities for which service connection had been 
granted, depressive neurosis and gunshot wound of the left 
lower leg, and the fatal lung disorder.

10.  There is no evidence that the service connected 
disabilities made the veteran less able to resist the fatal 
lung disorder or in any way hastened his death. 


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The certificate of death reflects that the veteran died in 
March 1995, at age 64.  The cause of death was carcinoma of 
the lung with emphysema listed as a significant cause 
contributing to death.  The veteran died at home.  There was 
no autopsy.  

The appellant contends that the fatal lung cancer was the 
result of exposure to radiation in service.  She reports that 
the veteran served in Japan in the area of Hiroshima and 
Nagasaki.  As discussed below, the Board must deny the claim 
because it is not well grounded.  

The RO attempted to obtain the service personnel records and 
received only a DD Form 214, Certificate of Release or 
Discharge from Active Duty for the period from June 1950 to 
June 1953, showing the upgraded discharge, Korean service and 
Purple Heart.  The Report of the Board for the Correction of 
Military Records was previously of record.  It confirms that 
the personnel records were partially lost or destroyed in the 
1973 fire.  That board relied on the service medical records, 
and personnel records associated with the medical records, to 
reach its conclusion.  The representative has asked that 
another attempt be made to obtain the service personnel 
records.  The Board is mindful of its heightened duty due to 
the loss of the personnel records in the 1973 fire.  The next 
best evidence as to the veteran's service is the service 
medical records which are safe in the claims folder.  These 
records contain some of the personnel records, particularly 
those pertaining to the veteran's release from service.  In a 
medical history taken upon hospital admission, in February 
1952, it was reported that the veteran entered service in 
July 1947 and had 6 weeks basic training.  He then went to 
Japan for one month and then to Korea for one year.  A cyst 
was removed at a station hospital in Yokohama, Japan in 1948.  
He returned to Japan early in 1949, until assigned to Texas 
in January 1950.  He reenlisted in June 1950 and was sent to 
combat in Korea.  Another service medical record shows he was 
wounded in April 1951 and transferred to a hospital in Tokyo, 
Japan.  He later returned to the United States and served in 
Arkansas and Louisiana.  There is no indication that he 
served with units or in places doing atmospheric nuclear 
testing.  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for the cause of the veteran's death, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If she has not presented a well-grounded 
claim, the appeal must fail and there is no duty to assist 
her further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, there is no basis upon which to comply with the 
representative's request in this regard.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including carcinoma 
(malignant tumors), may be granted if manifest to a 
compensable degree within one year of separation from active 
service.  Emphysema is not one of the listed presumptive 
diseases.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (1998).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b) (1998).  The contributory cause of death is 
one that contributed substantially or materially, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (1998).

In this case, the appellant contends that her husband's death 
was due to radiation exposure during service.  She does not 
contend nor is there any evidence connecting the veteran's 
death to any other disease or injury during service.  She 
does not contend nor is there any evidence connecting the 
veteran's death to any either of his two service-connected 
disabilities, depressive neurosis or a gunshot wound of the 
left lower leg.  There is no evidence that the service-
connected disabilities weakened the veteran or made him less 
able to resist the fatal carcinoma or in any way hastened his 
death.  

The appellant asserts that the veteran's death was caused by 
exposure to ionizing radiation at Hiroshima or Nagasaki, 
Japan.  

Claims based upon exposure to ionizing radiation are governed 
by 38 U.S.C.A. § 1112(c) (West 1991) and 38 C.F.R. § 3.311(b) 
(1998).  Each provides a separate and distinct basis for 
establishing service connection based on exposure to ionizing 
radiation in service.  Under 38 U.S.C.A. § 1112(c), there is 
a presumption of service connection for certain diseases 
specific to radiation exposed veterans, which do not include 
lung cancer or emphysema, when the specified disease becomes 
manifest in a veteran who participated in a "radiation-risk 
activity."  The term "radiation risk activity" includes 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending July 1, 1946, which 
were required to perform or support military occupation 
functions such as occupation of territory, control of the 
population, stabilization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials. 38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(ii), (vi).  The term also 
includes on-site participation in a test involving the 
atmospheric detonation of a nuclear device and internment as 
a prisoner of war in Japan during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 
3.309(d)(ii).

For the purpose of legal presumptions, the law defines 
"radiation risk activity" in the vicinity of Hiroshima or 
Nagasaki, as ending July 1, 1946.  38 U.S.C.A. § 1112(c)(3) 
(West 1991).  That means the radiation risk activity period, 
for those locations, ended over a year before the veteran 
began his active service, in July 1947.  Thus, there is no 
competent evidence of exposure related to those areas.  

There is no claim or evidence of any other radiation risk 
activity.   38 U.S.C.A. § 1112(c)(3) (West 1991).  
Consequently, the veteran is not a radiation exposed veteran 
for the purpose of the presumptions provided by law.  38 
U.S.C.A. § 1112(c)(3) (West 1991); 38 C.F.R. § 3.309(d) 
(1998).  

Looking to the provisions of 38 C.F.R. § 3.311 (1998), for a 
claim of service-connected for the cause of the veteran's 
death due to ionizing radiation to be well grounded, there 
must be 3 elements of evidence [See Wandell v. West, 11 Vet. 
App. 200 (1998)]:  

i) A veteran was exposed to ionizing 
radiation as a result of participation in 
the atmospheric testing of nuclear 
weapons; 

(ii) The veteran subsequently developed a 
radiogenic disease; and 

(iii) Such disease first became manifest 
within the period specified in paragraph 
(b)(5) of section 3.311.  

Here, there is evidence on the second two elements.  The 
veteran's lung cancer was a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2)(iv).  Further, it was first manifested more 
than 5 years after the claimed exposure in accordance with 
38 C.F.R. § 3.311(b)(5)(iv).  The claim fails because there 
is no evidence on the first element.  

During his life time, the veteran did not provide any 
evidence of participation in the atmospheric testing of 
nuclear weapons.  The appellant has not provided any 
information on such exposure.  The RO asked the appellant for 
any information she may have about atmospheric testing 
exposure and she responded that she did not have any 
information on atmospheric testing.  The only evidence as to 
exposure she could provide was that the veteran had served in 
the area of Hiroshima and Nagasaki, Japan.  However, as 
discussed above, he served after the established period of 
radiation risk activity, so this is not evidence of exposure.  
As there is no evidence of exposure to radiation, the claim 
is not well grounded and must be denied.  

Although the RO did not specifically state that it denied the 
claim on the basis that it was not well grounded, the Board 
concludes that this was harmless.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995).  The rating decisions, statement of the 
case and supplemental statement of the case adequately 
informed the appellant of the lack of evidence to support her 
claim in accordance with 38 U.S.C.A. § 5103 (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  She has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  


ORDER

Service connection for the cause of the veteran's death as 
secondary to exposure to ionizing radiation is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

